DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 04/19/2022.

Claims 1-6 and 8-21 are pending.  Claims 1-6, 8-12, and 21 are being examined.  Claim 7 is canceled.  Claims 13-20 are withdrawn from further consideration.  Claims 1 and 4 are amended with no new subject matter being introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8414683 B2) in view of Chen et al. (US 4589896), Woertz (US 3266219), Sartori et al. (US 4112052), and Mak (US 2017/0114295 A1).
Considering claim 1, Zhou teaches a method of separating impurities from a natural gas stream comprising separating carbon dioxide and hydrogen sulfide from the natural gas in a membrane separation system, thereby creating a partially-treated gas stream and a permeate gas stream, the permeate gas stream being comprised primarily of H2S and CO2 and the partially-treated gas stream being comprised primarily of natural gas (Zhou, Col. 1 line 59 – Col. 2 line 11).
Applicant discloses that membranes work by preferentially permeating acid gas through the membrane to a lower pressure which cools both the process gas and permeate (instant specification [0005]).  Applicant additionally discloses that due to the nature of the membrane system, both the temperature of the partially-treated gas stream and the permeate gas stream are reduced (instant specification [0038]).  Thus, according to applicant’s own disclosure, the partially-treated gas stream and the permeate gas stream being at a lower temperature than the natural gas stream is the result of the active/positive process step of separating carbon dioxide and hydrogen sulfide from the natural gas stream in a membrane separation system which creates a partially-treated gas stream and a permeate gas stream.  Zhou teaches a method of separating impurities form a natural gas stream comprising separation carbon dioxide and hydrogen sulfide from the natural gas in a membrane separation system, thereby creating a partially-treated gas stream and a permeate gas stream, the permeate gas stream being comprised primarily of H2S and CO2 and the partially-treated gas stream being comprised primarily of natural gas.  Thus, it would be expected that the partially-treated gas stream and the permeate gas stream would be at a lower temperature than the natural gas stream in Zhou’s process.
Zhou teaches contacting the partially-treated gas stream with a first lean solvent stream in a first contactor to separate H2S from the partially-treated gas stream, thereby producing a first rich solvent stream and fully-treated gas stream (Zhou, Col. 1 line 66 – Col. 2 line 11).
Although Zhou teaches the permeate stream comprises carbon dioxide and hydrogen sulfide that was removed from the natural gas, he does not explicitly teach contacting the permeate gas stream with a second lean solvent stream in a second contactor to separate H2S therefrom to produce a second rich solvent stream and a CO2 gas stream.
However, Chen teaches a process for separating components of a feed gas containing acid gases and hydrocarbons to form a CO2-rich stream, an H2S-rich stream and a hydrocarbon-rich stream; separation is achieved by initially passing the feed gas through a plurality of membrane separation units to produce a hydrocarbon stream and an acid gas stream; the acid gas stream undergoes further separation to produce a CO2-rich product stream and an H2S-rich stream; this process is especially adaptable for treating natural gas streams (Chen, abstract).  The CO2 product stream can be used as pipeline gas or in subsequent enhanced oil recovery operations and the H2S-rich product stream is of sufficient purity to be used as a feed to a Claus Plant or similar operation for sulfur recovery (Chen, Col. 2 lines 64-68).  The acid gas-rich permeate streams are contacted with a solvent capable of removing H2S, the H2S is absorbed to produce a CO2-rich product stream and an H2S-rich solvent stream, the H2S is removed from the solvent to produce an H2S product stream and the regenerated solvent is recycled to treat the acid gas-rich permeate stream from the membrane (Chen, Col. 3 line 64 – Col. 4 lines 38).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to contact the permeate gas stream in Zhou’s process with a second lean solvent stream in a second contactor to separate H2S therefrom to produce a second rich solvent stream and a CO2 gas stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to obtain two additional useful products (CO2-rich product stream and an H2S-rich stream) with a reasonable expectation of success.
It also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove H2S and CO2 from the second rich solvent stream in a regenerator thereby producing a second lean solvent stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to recycle and reuse the solvent with a reasonable expectation of success.
Zhou does not explicitly teach removing H2S from the first rich solvent stream thereby producing a first lean solvent stream.
However, Woertz teaches that in conventional absorption procedures wherein the gaseous mixture to be treated is contacted in a counter-current absorption tower with the absorbent in a continuous flow method, the spend solvent is continuously withdrawn and regenerated to remove the absorbed gases and the regenerated solvent is recycled through the absorption tower where it is used again.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove H2S from the fist rich solvent stream in a regenerator thereby producing a fist lean solvent stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to recycle and reuse the solvent with a reasonable expectation of success.
Zhou teaches using a solvent comprising an amine that is known for removal of acid gases (Zhou, Col. 4 lines 7-12) and Chen teaches using suitable chemical solvents comprising amines such as monoethanolamine (Chen, Col. 4 lines 4-8), Zhou and Chen do not explicitly teach the lean solvent comprising a hindered amine.
However, Sartori teaches that it is well known to use amine solvents such as monoethanolamine for the removal of acidic gases such as CO2 and H2S from a gas stream but one of its drawbacks is that the regeneration is slow and incomplete (Sartori, Col. 1 lines 27-36 and lines 47-51).  Sartori teaches that sterically hindered amines improve the efficiency, effectiveness and cyclic working capacity of acid gas scrubbing processes and are capable of providing an improved cyclic working capacity over monoethanolamine, diethanolamine or diisopropanolamine (Sartori, Col. 3 lines 52-61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a first lean solvent stream and a second lean solvent stream comprising a hindered amine.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to improve the efficiency, effectiveness and cyclic working capacity of acid gas scrubbing processes with a reasonable expectation of success.
Zhou does not explicitly teach a first and/or second cooled lean solvent streams wherein the temperature of the first/second cooled lean solvent streams is below 50°F.  
However, Mak teaches that lower temperatures favor H2S absorption (Mak, [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the temperature of the lean solvents including to within the claimed range of below 50°F and used cooled lean solvent streams.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption steps are carried out at the desired temperature for desired H2S absorption with a reasonable expectation of success.
Zhou does not explicitly teach dehydrating the natural gas stream prior to introduction to a membrane separation system to have a water content of less than about 150 parts per million.
However, Zhou does teach that in LNG service, the water needs to be removed from the natural gas to avoid hydrate formation (Zhou, Col. 1 lines 35-40).  Mak teaches removal of any free water from a feed gas comprising H2S and CO2 prior to removal of H2S and CO2 from the feed in order to avoid hydrate formation in the absorption unit (Mak, [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to dehydrate the natural gas stream prior to introduction to a membrane separation system and to have a water content of less than about 150 parts per million.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to avoid hydrate formation in the processing units for H2S and CO2 removal with a reasonable expectation of success.
Considering claims 2-3, Zhou does not explicitly teach cooling the partially-treated gas stream prior to the partially-treated gas stream being contacted by the first lean solvent and cooling the permeate gas stream prior to the permeate gas stream being contacted by the second lean solvent stream.
However, Mak teaches that lower temperatures favor H2S absorption (Mak, [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to cool the partially-treated gas stream prior to the partially-treated gas stream being contacted by the first lean solvent and cool the permeate gas stream prior to the permeate gas stream being contacted by the second lean solvent stream using one or more coolers.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption steps are carried out at the desired temperature for desired H2S absorption with a reasonable expectation of success.
Considering claim 4, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for cooling at least one of the first and second lean solvent streams to below 50°F after removing H2S therefrom.
Zhou does not explicitly teach cooling at least one of the first and second lean solvent streams to below 50°F after removing H2S therefrom.  
However, Mak teaches that lower temperatures favor H2S absorption (Mak, [0060]).  It has already been established that the first and second lean solvent streams are recycled back to the absorption steps after removal of H2S therefrom.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to cool at least one of the first and second lean solvent streams including to the claimed range of below 50°F after removing H2S therefrom.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the absorption steps are carried out at the desired temperature for desired H2S absorption with a reasonable expectation of success.
Considering claims 5-6, it has already been established that the combination of references teaches removal of acid gases (i.e., H2S and CO2) for the first and second rich solvent streams to produce the first and second lean solvent streams.
Zhou teaches the use of aqueous amine solvent for removal of acid gases such as carbon dioxide and hydrogen sulfide from the partially-treated gas stream (Zhou, Col. 1 line 66 – Col. 2 line 11).  Chen also teaches the use of aqueous solutions of amines for the removal of H2S from the permeate gas stream (Chen, Col. 3 line 64 – Col. 4 line 7).  It has already been established to use a hindered amine as the aqueous amine solvent for removal of acid gases such as carbon dioxide and hydrogen sulfide.  Thus, both contactors would use the same solvent as the lean solvent for the removal of acid gases such as H2S and CO2.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the same regenerator to regenerate the first and second rich solvent streams forming a regenerated solvent stream which could be split and used as the first and second lean solvent streams.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to minimize the total number of equipment (i.e., lower maintenance costs) with a reasonable expectation of success.
It should be noted, that in the above modification, the regenerated solvent stream is formed from both the first and second rich solvent streams which is then used as both the first and second lean solvent streams since both contactors use the same lean solvent stream.  Thus, the first lean solvent stream would have been formed from the second rich solvent stream and the second lean solvent stream would have been formed from the regenerated solvent stream.
Considering claim 21, Zhou does not explicitly teach the lower temperature of the partially-treated gas stream is about 50°F and the lower temperature of the permeate gas stream is about 70°F, and wherein the temperature of the first and the second cooled lean solvent streams are below 50°F.
However, Mak teaches improving the selectivity of H2S absorption by maintaining the cooler outlet temperature as low as possible, preferably 60-80°F because lower temperatures favor the H2S absorption and disfavor the CO2 absorption (Mak, [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the temperatures of the process including to within the claimed ranges wherein the lower temperature of the partially-treated gas stream is about 50°F and the lower temperature of the permeate gas stream is about 70°F, and wherein the temperature of the first and the second cooled lean solvent streams are below 50°F.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired H2S absorption selectivities with a reasonable expectation of success.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8414683 B2) in view of Chen et al. (US 4589896), Woertz (US 3266219), Sartori et al. (US 4112052), Mak (US 2017/0114295 A1), and Zhou et al. (Zhou2014, US 2014/0224118 A1).
Considering claim 8, all of the limitations are met by the prior are referenced in meeting claim 1 except removing acid gas from the fully-treated gas stream and dehydrating the fully-treated stream.
Zhou teaches a membrane/amine column system and process for removing acid gases from natural gas on a floating liquefied natural gas vessel (Zhou, abstract).  Zhou teaches the membrane is used for bulk removal of acid gas from the natural gas and the amine system is used to finish the cleanup of the acid gas in order to meet the specifications for a liquefaction section of an LNG facility (Zhou, Col. 3 lines 24-30), he does not explicitly teach removing acid gas from the fully-treated gas stream and dehydrating the fully-treated stream.
However, Zhou2014 teaches in an LNG plant, contaminants such as carbon dioxide and hydrogen sulfide have to be reduced to very low levels to avoid formation of dry ice within the system; commercially, this can be achieved by using a solvent absorption system, such contacting the natural gas with an amine solvent; the contaminant removal is followed by the natural gas being sent through a molecular sieve dehydration unit to remove water below 1 ppmv (Zhou2014, [0003]-[0004]).  Zhou2014 teaches in floating LNG facilities, the movement of the ship can result in poor distribution of liquid in a separation column and the mass transfer efficiency of the gas-liquid phase inside the column will be significantly reduced due to poor distribution; if the column efficiency is reduced, the treated gas from the amine absorber may not be able to meet the low acid gas specification which will generate a plugging problem of the downstream liquefaction system (Zhou2014, [0006]).  Zhou2014 teaches a dehydration cycle and a CO2 removal cycle after the amine absorption unit to ensure the treated gas meets the LNG feed specification (Zhou2014, [0007]-[0008]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove acid gas from the fully-treated gas stream and dehydrate the fully-treated stream of Zhou.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the treated gas meets the LNG feed specification in case of CO2 slip from the amine absorber and to ensure water is removed from the treated gas stream to avoid any freezing within the LNG system with a reasonable expectation of success.
Considering claim 9, Chen teaches production of a high pressure CO2-rich stream suitable for pipelining or reinjecting in an enhanced oil recovery operation in a natural gas treatment process (Chen, abstract and Table I).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to compress the CO2 removed from the fully-treated gas stream and combine it with the CO2 product gas stream.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to recover additional CO2 as a product that would be suitable for pipelining or reinjecting in an enhanced oil recovery operation in a natural gas treatment process with a reasonable expectation of success.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 8414683 B2) in view of Chen et al. (US 4589896), Woertz (US 3266219), Sartori et al. (US 4112052), Mak (US 2017/0114295 A1), and Grave et al. (US 2015/0352463 A1).
Considering claims 10-12, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the first and second contactors being a co-current contacting system.
Zhou does not explicitly teach co-current contacting system.  
However, Grave teaches a co-current contacting system is described which includes a co-current contactor located in-line within a pipe; includes an annular support ring configured to maintain the co-current contactor within the pipe and a number of radial blades configured to allow a liquid stream to flow into the co-current contactor; also includes a central gas entry cone configured to allow a gas stream to flow through a hollow section within the co-current contactor, wherein the co-current contactor provides for efficient incorporation of liquid droplets formed from the liquid stream into the gas stream; additionally, the co-current contacting system includes a separation system configured to remove the liquid droplets from the gas stream (Grave, abstract).  Grave teaches known counter-current contactors used for dehydration or for H2S and CO2 absorption tend to be very large and heavy; this creates particular difficulty in offshore oil and gas production (Grave, [0014]).  Grave teaches the co-current contactor allows for the incorporation of the impurities from the gas stream in to liquid droplets by injecting the liquid steam into the gas stream as a fine mist of droplets which provides a high surface area for the incorporation of the impurities into the liquid stream; Grave also teaches a number of co-current contactors and a number of separation systems may be employed in series to progressively purify the gas stream (Grave, [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the first and second contacting steps to be carried out in any type of contactor system that provides a high surface area for efficient removal of acid gases from a gas stream including a co-current contacting system as claimed.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because of Grave’s teaching that a co-current contacting system as claimed would result in more efficient removal of impurities from a gas stream due to a higher surface area for contact of gas and liquid and would result in a small and lighter system than a counter-current system with a reasonable expectation of success.

Response to Arguments
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, only knowledge which was within the level of ordinary skill at the time the claimed invention was made was taken into account and does not include knowledge gleaned only from the applicant's disclosure.  Applicant makes the argument that reliance on a large number of references and conclusory statement indicates impermissible hindsight reconstruction.  However, applicant has failed to point out the “conclusory” statements and any improper combination of references.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Applicant’s arguments filed regarding Mak makes no mention of temperatures below 60°F have been fully considered but are not persuasive.
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In the instant case, Mak teaches that the temperature of the solvent should be as low as possible to favor H2S absorption.  Mak’s disclosure of a preferred temperature of  60-80°F does not constitute a teaching away from lowering the solvent temperature to below 60°F because such disclosure does not criticize, discredit, or otherwise discourage lowering the solvent temperature to below 60°F in order to achieve more favorable H2S absorption.
Mak clearly teaches lower temperatures favor the H2S absorption and disfavor the CO2 absorption; thus, teaching temperature is a result effective variable relative to H2S and CO2 absorption selectivities.  It would be within the level of one of ordinary skill to vary the temperature in order to achieve desired selectivities; the “desired temperature” is the temperature at which desired H2S and CO2 absorption selectivities are achieved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734